UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                              Plaintiff,
                                                                    19-CV-8595 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 N.Y.P.D.; NYC M.T.A.; CITY OF NEW YORK
 (HRA); BRONX SUPREME COURT,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. By order dated October 21, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). The Court dismisses the

complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff drafted this complaint using the general complaint form provided by this Court.

After checking the box on the form to indicate that she invokes the Court’s federal question

jurisdiction, she lists the following (in the section in which she is asked to indicate which of her

federal constitutional or federal statutory rights have been violated): “(1) Denied me my leisurely

place of aboard [sic]. (2) Denied me my compensation 100 million +. (3) Denied me my rights to

have and take my children. (4) Denied me treatment. (5) Different treatment.” (ECF No. 2, at 2.)

Plaintiff lists the places of occurrence as “Brooklyn, Bronx, New York, NJ,” and the dates of

occurrence as “From 2016 – present.” (Id. at 5.) Among other allegations, Plaintiff asserts the

following:

        It is an emergency. Children are involved. Since about 2016 multiple wrongs and
        multiple injuries has been happening to me. In addition I have two people one
        man and one woman who has a secret vendetta against me. It’s about sex, money,
        power, and God.

        NYPD, NYC MTA, City of New York (HRA) and Bronx Supreme Court have
        blocked my path leaving me like a vagrant and homeless. These agencies have all
        used my money to make money and for pleasure and cut me out.

        In addition to homeless I am also gifted. I lost my baby and was told by an angel I
        would have two babies. I was told by doctors it is ageism. I had the babies – they
        were pulled out of me. Jesus told me he chose me. Jesus said I was
        special/different. I see in 3D and hear in 3D. I can see things most people cannot
        and would not be able to see.

(Id. at 5-6.)


                                                   2
         Someone put me in a game a television show without me signing any agreement.
         Based on how I presently has [sic] to run for my life the game was played
         on/about me i.e. someone took a page out of my life. It is dangerous because I
         want to stay away from police and police officer were [sic] in this game. In
         addition, my personal family court matter was turned into a public television
         show.

(Id. at 7.)

         Plaintiff seeks declaratory and injunctive relief, and money damages. (Id. at 6, 8-9.)

                                           DISCUSSION

         Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                     LITIGATION HISTORY

         Plaintiff has filed a total of 27 actions during the period from September 16, 2019,

through October 21, 2019. See Frost v. Oculus, ECF 1:19-CV-9667, 5 (S.D.N.Y. Nov. 5, 2019)

(listing cases). In light of Plaintiff’s abuse of the privilege of proceeding IFP, by order dated

November 7, 2019, the Court barred Plaintiff under 28 U.S.C. § 1651 from filing future civil

actions IFP in this Court without obtaining from the Court leave to file. Frost v. City of New York

(HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). This action was received prior to the bar

order.


                                                  3
                                           CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket and note service on the

docket. 1

        Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). The

November 7, 2019 bar order remains in effect.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:      November 18, 2019
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




        1
            Plaintiff has consented to receive electronic service of Court documents. (ECF No. 3.)

                                                   4
